We think the evidence in behalf of the plaintiff presented a question of fact for determination by the jury. If the minds of the parties met upon *Page 727 
all the terms and conditions of the proposed hiring, and the plaintiff's manager agreed to let the premises to the defendant for the term of one year, and the defendant agreed to hire the premises for said term, then there was a valid and binding lease, even though the parties expected to thereafter embody the agreement in a written instrument. (Pratt v. Hudson River R.R.Co., 21 N.Y. 305; Sanders v. Pottlitzer Bros. Fruit Co.,144 N.Y. 209; Brauer v. Oceanic Steam Navigation Co., 178 N.Y. 339. )
The judgment should be reversed and a new trial ordered, costs to abide event.
VANN, WILLARD BARTLETT and HISCOCK, JJ., concur; HAIGHT and WERNER, JJ., dissent; GRAY, J., absent.
Judgment reversed, etc.